Title: To Thomas Jefferson from Robert Patterson, 2 January 1801
From: Patterson, Robert
To: Jefferson, Thomas



Sir
Philada. Jany 2d. 1801—

I duly received your favour of the 10th. of last month, and communicated your desire to the Society at their meeting on the 19th. I perceived, however, among the members, an universal wish of continuing you at the head of their Institution: For though they would highly prize the advantage of your personal presence at their sessions, yet they considered this as but of secondary importance—and, accordingly, at their meeting this afternoon, you were unanimously elected President of the Society for the ensuing year—Of this, however, you will be officially acquainted, immediately after the next meeting of the Society; when a report of the election of officers will be made—I am, Sir, with sentiments of the highest respect—Your Most Obedt. Servant

R. Patterson

